IN THE SUPREME COURT OF THE STATE OF DELAWARE

NAIROBI WANNAMAKER,                      §
                                         §
       Defendant Below,                  §    No. 104, 2022
       Appellant,                        §
                                         §    Court Below—Superior Court
       v.                                §    of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 2008006841 (K)
                                         §
       Appellee.                         §

                          Submitted: June 15, 2022
                          Decided: August 8, 2022

                                   ORDER

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Nairobi Wannamaker, filed this appeal from a Superior

Court order denying his motion to correct an illegal sentence. The State of Delaware

has moved to affirm the Superior Court’s judgment on the ground that it is manifest

on the face of Wannamaker’s opening brief that the appeal is without merit. We

agree and affirm.

      (2)    The record reflects that, in November 2020, a grand jury indicted

Wannamaker for multiple crimes arising from an August 15, 2020 break-in. On

October 27, 2021, Wannamaker pleaded guilty to one count of second-degree
burglary and one count of possession of a firearm by a person prohibited (“PFBPP”).

As part of the plea agreement, the parties recommended the following sentence: (i)

for second-degree burglary, eight years of Level V incarceration suspended for one

year of Level III probation; and (ii) for PFBPP, eight years of Level V incarceration

suspended after the five-year minimum mandatory for one year of Level III

probation. The Superior Court imposed the recommended sentence.

       (3)    Wannamaker did not appeal, but did file a motion for correction of

illegal sentence. He argued that the five-year minimum portion of his PFBPP

sentence was illegal. The Superior Court denied the motion, finding that the

sentence was imposed under the parties’ plea agreement and that the five-year

portion of PFBPP sentence fell within the statutory range. Wannamaker filed a

motion for reargument, which the Superior Court denied. This appeal followed.

       (4)    This Court reviews the denial of a motion for correction of illegal

sentence for abuse of discretion.1 We review questions of law de novo.2 A sentence

is illegal if it exceeds statutory limits, violates double jeopardy, is ambiguous with

respect to the time and manner in which it is to be served, is internally contradictory,

omits a term required to be imposed by statute, is uncertain as to its substance, or is

a sentence that the judgment of conviction did not authorize. 3


1
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
2
  Id.
3
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).


                                              2
         (5)     As he did below, Wannamaker argues in his opening brief that his

PFBPP sentence is illegal because his PFBPP conviction under 11 Del. C. §

1448(a)(1) did not authorize a five-year minimum sentence under 11 Del. C. §

1448(e)(1). He is mistaken.

         (6)     At the time of Wannamaker’s crimes in August 2020, a person “ having

been convicted in this State or elsewhere of a felony or a crime of violence involving

physical injury to another, whether or not armed with or having in possession any

weapon during the commission of such felony or crime of violence” was prohibited

from possessing a deadly weapon.4 A prohibited person who knowingly possessed

a firearm was subject to a minimum sentence of “[f]ive years at Level V, if the person

does so within 10 years of the date of conviction for any violent felony or the date

of termination of all periods of incarceration or confinement imposed pursuant to

said conviction, whichever is the later date.”5

         (7)     In the signed plea agreement, Wannamaker agreed to a recommended

PFBPP sentence of eight years Level V incarceration suspended after the five-year

minimum mandatory for probation. A five-year minimum mandatory sentence was

consistent with the indictment for the PFBPP charge, which reflected that

Wannamaker had an October 27, 2010 conviction for second-degree burglary in Cr.



4
    11 Del. C. § 1448(a)(1) (effective from Dec. 17, 2018 to Oct. 19, 2021).
5
    Id. § 1448(e)(1)(b).


                                                  3
ID No. 1001019866. Section 4201(c) designates second-degree burglary a violent

felony. Based on his commission of PFBPP within ten years of his conviction for

second-degree burglary, Wannamaker was subject to a five-year minimum sentence

for PFBPP under Section 1448(e)(1)(b). The Superior Court did not err in denying

Wanamaker’s motion for correction of illegal sentence.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                     BY THE COURT:


                                     /s/ James T. Vaughn, Jr.
                                           Justice




                                        4